DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, the prior art fails to teach, or fairly suggest, the combination of an underlying electrode layer including glass formed with a Zr/Ba atomic number ratio is not less than about 0.03 and not greater than about 0.15, and a glass-occupied area ratio of not less than 18%, and an average length of the glass component of not greater than 0.92 µm, when taken in conjunction with the remaining limitations of claim 1.  Claims 2 and 5-18 are allowed by virtue of their dependency from claim 1.  With respect to claim 3, the prior art fails to teach, or fairly suggest that, prior to baking, ZrO2 powder is added to the first underlying electrode layers as a separate additive from the metal powder and glass powder, in combination with the glass powder including Ba as an ingredient, and the ZrO2 powder being about 3 mol% to 5 mol%, when taken in conjunction with the remaining limitations of claim 3.  Claim 4 is allowed by virtue of its dependency from claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gu et al. (US 2014/0002950) teaches a ceramic electronic component having a metal and glass underlying electrode having a glass area ratio of between 0.05 and 0.6, but fails to disclose the recited average length and the recited Zr/Ba atomic number ratio.  Gu et al. (US 2014/0002949) teaches that the average length of the glass portions in an underlying electrode layer is less than 10 µm, but fails to show a single embodiment wherein the glass portions are less than 1 µm, as recited, and also fails to teach the glass area ration and the Zr/Ba atomic number ratio recited in claim 1.  Nishisaka et al. (US 2014/0292142) teaches a metal and glass underlying electrode, but fails to disclose the Zr/Ba atomic number ratio and the recited average length of the glass component in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848